           Case 1:21-cv-00518-VEC Document 10 Filed 02/15/21 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 2/15/2021
 -------------------------------------------------------------- X
 BOARD OF MANAGER OF THE 243 WEST 98 :
 CONDOMINIUM,                                                   :
                                                                :
                                              Plaintiff,        :   21-CV-518 (VEC)
                                                                :
                            -against-                           :        ORDER
                                                                :
 JULIE ANN GOLDBERG, JOHN DOE #1 TO                             :
 JOHN DOE #20                                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 31, 2020, Plaintiff initiated this case by filing a complaint in New

York State Supreme Court (Dkt. 3-1);

        WHEREAS on January 22, 2021, Defendant filed a notice of removal, dated January 21,

2021 (Dkt. 3);

        WHEREAS a notice of removal must be filed “within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim

for relief upon which such action or proceeding is based, or within 30 days after the service of

summons upon the defendant if such initial pleading has then been filed in court and is not

required to be served on the defendant, whichever period is shorter.” 28 U.S.C. § 1446(b)(1);

        WHEREAS more than 30 days passed since Defendant received a copy of the initial

pleading in this case;

        WHEREAS on January 22, 2021, the Court ordered Defendant to show cause why this

case should not be remanded to New York State Supreme Court (Dkt. 4);

        WHEREAS on February 5, 2021, Defendant filed a letter arguing that her removal was

timely because (i) Plaintiff stipulated to extend Defendant’s time to remove the case by agreeing


                                                   Page 1 of 2
          Case 1:21-cv-00518-VEC Document 10 Filed 02/15/21 Page 2 of 2




to extend her time to answer the complaint and (ii) Defendant’s time to remove was stayed until

New York State Supreme Court exercised personal jurisdiction over Defendant (Dkt. 8);

       WHEREAS on February 12, 2021, Plaintiff opposed Defendant’s arguments as both

factually inaccurate and legally incorrect and moved for attorney’s fees incurred in connection

with the removal (Dkt. 9);

       WHEREAS the Court is inclined to agree with Plaintiff that the removal was not timely

and that the Defendant’s arguments are frivolous;

       IT IS HEREBY ORDERED: No later than February 22, 2021, Defendant is directed to

respond to: (i) Plaintiff’s request for attorneys’ fees and (ii) the amount of attorneys’ fees

requested.



SO ORDERED.
                                                           ________________________
Date: February 15, 2021                                       VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                             Page 2 of 2
